 Case 4:19-cv-02328 Document 65 Filed on 07/15/21 in TXSD Page 1 of 6




                     In the United States District Court
                     for the Southern District of Texas,
                              Houston Division

Mark Flora,

        Plaintiff,

v.                                        Civil Action No:
                                          4:19-cv-02328
Transocean Drilling (USA),                Jury Requested
Inc., et al,

        Defendants.

            Defendant Grand Isle Shipyard, LLC’s
        Reply to Plaintiff’s Response to GIS’s Objections

To the Honorable Judge David Hittner:
       Defendant Grand Isle Shipyard, LLC (“GIS”) files its Reply to

Plaintiff’s Response to GIS’ Objections to Evidence Attached to Plain-

tiff’s Response to Defendant’s Motion for Summary Judgment (ECF

No. 64). In support of same, GIS would show unto the Honorable Court

as follows:


     1. Plaintiff’s bad faith argument that GIS waived its objec-
        tions during the deposition of its corporate representa-
        tive is belied by the on-the-record agreement he made
        through his counsel.
       Plaintiff’s Response is signed by Daniel Sheppard, the same at-

torney who took the deposition of the GIS corporate representative,
 Case 4:19-cv-02328 Document 65 Filed on 07/15/21 in TXSD Page 2 of 6




Duroc Schexnaydre. During his deposition, Mr. Sheppard agreed on

the record that an “objection, form” would be sufficient:


     14           MR. DAVIS: Objection, vague, improper


     15 hypothetical. You can go ahead and answer, Duroc.


     16           MR. MECHE: Objection, form.


     17           THE WITNESS: Say the question again.


     18           MR. DAVIS: Yeah, just in -- Daniel, just


     19 as a housekeeping matter, I know we’re in Federal court,


     20 which generally requires us to state the basis of the


     21 objection when we make it. Do y’all have an ongoing


     22 agreement, that “objection, form” is sufficient?


     23           MR. SHEPPARD: That’s fine by me. I don’t


     24 care.




                              Page 2 of 6
     Case 4:19-cv-02328 Document 65 Filed on 07/15/21 in TXSD Page 3 of 6




          25                MR. DAVIS: Okay. 1


          After GIS’s counsel made the specific objections that Plaintiff’s

counsel now requires, he then said that an “objection, form” is suffi-

cient. That he did not care. He cannot now cry foul to this Court that

he was prejudiced by such an objection and his argument is made in

bad faith.


      2. Plaintiff’s counsel cannot separate argument from ad-
         mission regarding “pinch points.”
          Again, Plaintiff’s counsel tries to mischaracterize the testimony

of Mr. Schexnaydre when he said, “if you would see a picture of a vessel

that’s loaded, the entire vessel is a pinch point.” 2 This is not an admis-

sion that somehow GIS created a pinch point of the entire vessel;

Mr. Schexnaydre was pointing out the absurdity of Plaintiff’s counsel’s

suggestion that GIS had a duty to load the boat without creating any

pinch points, when pinch points are created anytime you arrange cargo

on a vessel.




1   See Exhibit 1, Excerpt of Deposition of Duroc Schexnaydre, at 35:14-25.
2   See Exhibit 1 at 43:12-15.




                                            Page 3 of 6
 Case 4:19-cv-02328 Document 65 Filed on 07/15/21 in TXSD Page 4 of 6




   3. Expert Report from John Pierce is hearsay.
      Plaintiff acknowledges that the photographs contained in its Re-

sponse are “demonstrative photos to aid the court.” See ECF No. 64 at

10. Because they are merely demonstrative, the photographs should

not be considered in the summary judgment record. Neither should

the report from Plaintiff’s expert John Pierce that Plaintiff’s counsel

tries to shoehorn into the record. The report is hearsay and should be

struck from the summary judgment record, to the extent that Plaintiff’s

pleading could be considered a part of it.


   4. Prayer
      Defendant GIS respectfully requests that the Honorable sustain

defendant’s objections to plaintiff’s evidence (as argued in ECF No. 60)

and strike the evidence from the record. Defendant also prays for any

other relief it is justly entitled to receive.




                                 Page 4 of 6
Case 4:19-cv-02328 Document 65 Filed on 07/15/21 in TXSD Page 5 of 6




                                  Respectfully submitted,

                                  Brown Sims,

                                  /s/Michael D. Williams
                                  Michael D. Williams
                                  Texas Bar No. 21564330
                                  Federal ID No. 6982
                                  mwilliams@brownsims.com
                                  1177 West Loop South, 10th Floor
                                  Houston, Texas 77027
                                  Tel. 713.629.1580
                                  Fax 713.629.5027

                                  Attorney in Charge for Defendant,
                                  Grand Isle Shipyard, LLC

                                  of Counsel:

                                  John G. H. Davis
                                  Texas Bar No. 24012507
                                  Federal ID No. 24428
                                  jdavis@brownsims.com
                                  Melanie G. Fordyce
                                  Texas Bar No. 24067602
                                  Federal I.D. No. 1179595
                                  mfordyce@brownsims.com
                                  Brown Sims
                                  1177 West Loop South, 10th Floor
                                  Houston, Texas 77027
                                  Tel. 713.629.1580
                                  Fax 713.629.5027




                            Page 5 of 6
 Case 4:19-cv-02328 Document 65 Filed on 07/15/21 in TXSD Page 6 of 6




                       Certificate of Service

I hereby certify that on July 15, 2021, I electronically served the fore-
going with all parties of record pursuant to the Federal Rules of Civil
Procedure.

                                    /s/ Michael D. Williams




                              Page 6 of 6
